DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben (WO2012007194, “Wibben”) in view of Kreidler et al. (US20170074286, “Kreidler”).
Re claim 13, Wibben discloses an electric motor arrangement, comprising: 
an electric motor 18 (figs 2-3 & 7, pg 9, lns 3-8, employing fig 7 for rejection but has similar parts as embodiment of figs 1-5 except for location of 26 & 46); and 
a frequency converter having electronic components (figs 5 & 7, pg 8, lns 52-53 & pg 9, lns 1-21) arranged radially on the electric motor 18 (fig 7), 
wherein in a mounted state on the electric motor 18, the frequency converter is electrically connected (figs 5 & 7) and the housing of the frequency converter is closed-off (fig 7, pg 9, lns 38-44).
Wibben discloses claim 13 except for:
the frequency converter having electronic components distributed among a plurality of modules are arranged radially on the electric motor; 
a housing of each the plurality of modules is closed-off;
at least one module of the plurality of modules includes only motor-side power electronics; and 
at least one module of the plurality of modules includes only power-system-side power electronics.
Kreidler discloses the frequency converter having electronic components distributed among a plurality of modules 68, 70, 72 (figs 2-8, para [0291]) are arranged radially on the electric motor 14 (figs 2-8, para [0280]); 
a housing 64 of each the plurality of modules 68, 70, 72 is closed-off (figs 1-7); 
at least one module 72 of the plurality of modules 68, 70, 72 includes only motor-side power electronics (para [0292]); 
at least one module 70 of the plurality of modules 68, 70, 72 includes only power-system-side power electronics (para [0292]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the frequency converter of Wibben to have the electronic components distributed among a plurality of modules arranged radially on the electric motor; a housing of each of the plurality of modules are closed-off; at least one module of the plurality of modules includes only motor-side power electronics; and at least one module of the plurality of modules includes only power-system-side power electronics, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Re claim 16, Wibben in view of Kreidler discloses claim 13 as discussed above. Wibben further discloses a fan 28 (fig 7, pg 9, lns 44-46) arranged to cause a heat-dissipating cooling air stream 29 to pass over the surface of the frequency converter (fig 7, pg 9, lns 44-53 to pg 10, lns 1-3).
Wibben discloses claim 16 except for the heat-dissipating cooling air stream to pass over surfaces of the plurality of modules.
Kreidler discloses the heat-dissipating cooling air stream to pass over surfaces of the plurality of modules 68, 70, 72 (para [0299]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben in view of Kreidler so the heat-dissipating cooling air stream to pass over surfaces of the plurality of modules, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Re claim 19, Wibben in view of Kreidler discloses claim 13 as discussed above. Wibben is silent with respect to at least one module of the plurality of modules includes a human-machine interface.
Kreidler discloses at least one module 68 of the plurality of modules 68, 70, 72 includes a human-machine interface (para [0292]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben in view of Kreidler so at least one module of the plurality of modules includes a human-machine interface, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Re claim 20, Wibben in view of Kreidler discloses claim 13 as discussed above. Wibben is silent with respect to the housings of the plurality of modules have the same shape.
Kreidler discloses the housings 64 of the plurality of modules 68, 70, 72 have the same shape (figs 2-3, three flat sides w/ curved top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housings of the plurality of modules of Wibben in view of Kreidler to have the same shape, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Re claim 21, Wibben in view of Kreidler disclose claim 13 as discussed above. Wibben fails to disclose the plurality of modules includes three modules, a housing of the electric motor includes three module-receiving regions, and each of the module-receiving regions is configured to receive one of the plurality of modules.
Kreidler discloses the plurality of modules 68, 70, 72 includes three modules 68, 70, 72 (para [0292]),
a housing 66 of the electric motor 14 includes three module-receiving regions (figs 2-4), and 
each of the module-receiving regions is configured to receive one of the plurality of modules 68, 70, 72 (figs 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben in view of Kreidler so the plurality of modules includes three modules, a housing of the electric motor includes three module-receiving regions, and each of the module-receiving regions is configured to receive one of the plurality of modules, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben in view of Kreidler and in further view of Jensen et al. (US4963778, “Jensen”).
Re claims 14-15, Wibben in view of Kreidler discloses claim 13 as discussed above. Wibben is silent with respect to: 
in an unmounted state the housings of the plurality of modules are closed-off; and
the plurality of modules have plug-type connections.
Jensen discloses in an unmounted state the housing 28 of the module is closed-off (fig 2); and
the module has a plug-type connection 32 (fig 2, col 4, lns 9-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housings of the plurality of modules of Wibben in view of Kreidler so in an unmounted state the housings of the plurality of modules are closed-off; and the plurality of modules have plug-type connections, as disclosed by Jensen for one module, in order to protect the electronic components of the frequency module from outside debris and to connect the frequency converter to the electric motor, as taught by Jensen (fig 2, col 4, lns 16-17 & lns 25-31),

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wibben in view of Kreidler and in further view of Nakazawa et al. (US20080179999, “Nakazawa”).
Re claim 22, Wibben in view of Kreidler  discloses claim 21 as discussed above. Wibben fails to disclose cooling fins configured to dissipate heat of a stator of the electric motor, the cooling fins being arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions.
Nakazawa discloses the cooling fins are arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions (figs 12-13 & below, para [0046], fig 12 only shows one module but discloses 3 modules as shown in fig 5; figs 12-13 show motor housing having fins as indicated below).

    PNG
    media_image1.png
    411
    726
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling fins of Wibben in view of Kreidler to be arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions, as disclosed by Nakazawa, in order to provide mounting positions for the modules while also providing fins for cooling the motor, as demonstrated by Nakazawa. 
Re claim 23, Wibben in view of Kreidler and Nakazawa discloses claim 22 as discussed. Wibben further discloses one cooling fin region is covered by at least one motor cover 20 (fig 7, pg 9, lns 35-53 to pg 10, lns 1-3, discloses 20 is provided with recess 63 to provide an opening for the frequency converter while portion 61 of 20 covers the cooling fins 27). 
Wibben discloses claim 23 except for the cooling fin regions are covered by the at least one motor cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling fin regions of Wibben in view of Kreidler and Nakazawa to be covered by at least one motor cover, as disclosed by Wibben for one cooling fin region, in order to drive the cooling air in the axial direction, as taught by Wibben (pg 9, lns 50-53 to pg 10, ln 1). 
Re claim 24, Wibben in view of Kreidler discloses claim 13 as discussed above. Wibben further discloses a fan 28 (fig 7, pg 9, lns 44-46) arranged to cause a heat-dissipating cooling air stream 29 to pass over the surface of the frequency converter (fig 7, pg 9, lns 44-53 to pg 10, lns 1-3); and 
cooling fins 27 configured to dissipate heat of a stator 37 of the electric motor 18 (figs 3 & 7, pg 8, lns 44-45 & pg 9, lns 50-53 to pg 10, lns 1-3).
Wibben discloses claim 24 except for:
the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules;
at least one module of the plurality of modules includes a human-machine interface; 
the housings of the plurality of modules have the same shape;
the plurality of modules includes three modules;
a housing of the electric motor includes three module-receiving regions;
each of the module-receiving regions is configured to receive one of the plurality of module; and
the cooling fins are arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions.
Kreidler discloses the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules 68, 70, 72 (para [0299]);
at least one module 68 of the plurality of modules 68, 70, 72 includes a human-machine interface (para [0292]); 
the housings 64 of the plurality of modules 68, 70, 72 have the same shape (figs 2-3, three flat sides w/ curved top);
the plurality of modules 68, 70, 72 includes three modules 68, 70, 72 (para [0292]);
a housing 66 of the electric motor 14 includes three module-receiving regions (figs 2-4);
each of the module-receiving regions is configured to receive one of the plurality of modules 68, 70, 72 (figs 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modules of Wibben in view of Kreidler so: the heat-dissipating cooling air stream to pass over the surfaces of plurality of modules; at least one module of the plurality of modules includes a human-machine interface; the housings of the plurality of modules have the same shape; the plurality of modules includes three modules; a housing of the electric motor includes three module-receiving regions; and each of the module-receiving regions is configured to receive one of the plurality of modules, as disclosed by Kreidler, in order to spread the heat making components of the frequency converter, as taught by Kreidler (para [0293]).
Nakazawa discloses the cooling fins are arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions (figs 12-13 & below, para [0046], fig 12 only shows one module but discloses 3 modules as shown in fig 5; figs 12-13 show motor housing having fins as indicated below).

    PNG
    media_image1.png
    411
    726
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cooling fins of Wibben in view of Kreidler to be arranged in cooling fin regions of the electric motor housing between adjacent ones of the module-receiving regions, as disclosed by Nakazawa, in order to provide mounting positions for the modules while also providing fins for cooling the motor, as demonstrated by Nakazawa. 

Response to Arguments
Applicant’s arguments with respect to claim 13 to Grundl (US20040164625) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically claim 13 is now rejected by Wibben (WO2012007194) in view of Kreidler (US20170074286) which was employed to reject claims 13 and 16-19 in the office action sent 2/24/22, which applicant provided no arguments in the response received 5/2/22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715. The examiner can normally be reached Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC JOHNSON/Examiner, Art Unit 2834